DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 6, 15, 16, 21, 22, 24, and 25 objected to because of the following informalities:  
Claim 6, line 10: “markers is” should read “markers are”.  
Claim 15, line 3: “the deployable filters” should read “the one or more deployable filters”.
Claim 16, line 5: “the filters” should read “the one or more deployable filters”. 
Claim 21, line 2: “the deployable filters” should read “the one or more deployable filters”.
Claim 22, line 2-3: “the deployable filters” should read “the one or more deployable filters”.
Claim 24, line 3: “the deployable filters” should read “the one or more deployable filters”.
Claim 25, lines 1-2: “wherein the first and second deployable filters” should read “wherein the one or more deployable filters comprise first and second deployable filters; wherein the first and second deployable filters”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nageswaran et al. (US 2020/0390457).
Regarding claim 1, an invention relating to intravascular filtering devices, Nageswaran discloses (Figs. 11 & 17) a catheter assembly (11) comprising: a guidewire (120; Par. 0588) extending from a guidewire proximal portion (101a) to a guidewire distal portion (101b) [Note, the portions are defined by the system’s proximal and distal portions (Par. 0617)]; first and second deployable filters (140 & 141) coupled with the guidewire (Par. 0637), each of the first and second deployable filters include: a proximal filter end, and a distal filter end [see annotated figure below], wherein at least one of the proximal or distal filter ends is movably coupled along the guidewire (Par. 0637); and component strands [i.e. plurality of filaments or struts] extending between the proximal and distal filter ends (Par. 0190, 0599, 0637); wherein the first and second deployable filters include respective first and second filter strand profiles including the respective component strands [i.e. low-profile state and expanded state] (Par. 0190 & 0624), and the first filter strand profile is misaligned relative to the second filter strand profile [Note, that the first and second deployable filters are substantially identical (Par. 0190), and the filters are configured to rotate relative to the guidewire (Par. 0637), hence the component strands can be misaligned when one filter is rotated relative to the other filter].

    PNG
    media_image1.png
    268
    799
    media_image1.png
    Greyscale

Regarding claim 2, Nageswaran discloses the catheter assembly of claim 1. Nageswaran discloses (Fig. 11) further comprising a capture sheath (220) moveably coupled along the guidewire, wherein the capture sheath is configured to transition the first and second deployable filters between compressed and deployed configurations (Par. 0611-0612).
Regarding claim 3, Nageswaran discloses the catheter assembly of claim 2. Nageswaran further discloses wherein the first and second strand profiles are misaligned at least in the deployed configuration [Note, that the first and second deployable filters are substantially identical (Par. 0190), and the filters are configured to rotate relative to the guidewire (Par. 0637), hence the component strands can be misaligned when one filter is rotated relative to the other filter in the deployed configuration].
Regarding claim 5, Nageswaran discloses the catheter assembly of claim 1. Nageswaran discloses wherein misalignment of the first and second filter strand profiles includes the first deployable filter rotationally offset from the second deployable filter [Note, that the first and second deployable filters are substantially identical (Par. 0190), and the filters are configured to rotate relative to the guidewire (Par. 0637), hence the component strands can be misaligned when one filter is rotated relative to the other filter].
Claims 10 and 18-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by di Palma et al. (US 2012/0059356).
Regarding claim 10, an invention relating to intravascular filtering devices, Di Palma discloses a catheter assembly (Fig. 7F) comprising: a guidewire (GW) extending from a guidewire proximal portion [i.e. portion that practitioner uses to control guidewire] to a guidewire distal portion [i.e. portion carrying element 322 (Fig. 7F)]; one deployable filter (224) coupled with the guidewire (Fig 7F; Par. 0055- 0056), the one or more deployable filters includes: a proximal filter end (226A), and a distal filter end (226B), wherein at least one of the proximal or distal filter ends is movably coupled along the guidewire (Par. 0055-0058); and component strands [i.e. intermeshed wires] extending between the proximal and distal filter ends (Par. 0056); and a capture sleeve catheter (325) movably coupled along the guidewire (Par. 0057), the capture sleeve catheter includes: a positioning tube (210) extending from a tube proximal portion [i.e. portion that practitioner uses to control the positioning tube] to a tube distal portion [i.e. portion carrying element 322 (Fig. 7F)], and the guidewire is slidably received within the positioning tube (Par. 0057 & 0059); and a capture sleeve (220) coupled with the tube distal portion (Par. 0054); and wherein the capture sleeve includes a tapered proximal section (see annotated figure below) and a cylindrical barrel (see annotated figure below) extending distally from the tapered proximal section, and in a deployed capture sleeve configuration the cylindrical barrel is configured to conform to a vessel profile between the tapered proximal section and a capture sleeve distal tip (Fig. 7D; Par. 0054 & 0057).

    PNG
    media_image2.png
    432
    758
    media_image2.png
    Greyscale

Regarding claim 18, Di Palma discloses the catheter assembly of claim 10. Di Palma further disclose wherein the cylindrical barrel has a constant outer dimension to improve the conformance of the cylindrical barrel with the to the vessel profile (Fig. 7F).
Regarding claim 19, Di Palma discloses the catheter assembly of claim 10. Di Palma discloses (Fig. 7D) further comprising a delivery catheter (5) sized and shaped to receive the capture sleeve catheter (Par. 0057-0058).
Claims 10 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bonnette et al. (US 2010/0268264).
Regarding claim 10, an invention relating to retrieval devices, Bonnette discloses (Figs. 10-17) a catheter assembly (10a) comprising: a guidewire (22) extending from a guidewire proximal portion to a guidewire distal portion (see annotated figure below); one or more deployable filters (24a & 26) coupled with the guidewire (Par. 0106), the one or more deployable filters includes: a proximal filter end (42), and a distal filter end (44), wherein at least one of the proximal or distal filter ends is movably coupled along the guidewire (Par. 0106); and component strands (48) extending between the proximal and distal filter ends (Par. 0090); and a capture sleeve catheter (14 & 16) movably coupled along the guidewire (Par. 0107), the capture sleeve catheter includes: a positioning tube (16) extending from a tube proximal portion to a tube distal portion (see annotated figure below), and the guidewire is slidably received within the positioning tube (Fig. 13; Par. 0103, 0107, 0111); and a capture sleeve (14) coupled with the tube distal portion (Par. 0086 & 0105); and wherein the capture sleeve includes a tapered proximal section and a cylindrical barrel extending distally from the tapered proximal section (see annotated figure below), and in a deployed capture sleeve configuration the cylindrical barrel is configured to conform to a vessel profile between the tapered proximal section and a capture sleeve distal tip (Fig. 14).

    PNG
    media_image3.png
    428
    621
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    311
    712
    media_image4.png
    Greyscale

Regarding claim 15, Bonnette discloses the catheter assembly of claim 10. Bonnette further discloses wherein the capture sleeve is sized and shaped to receive a portion of the one or more deployable filters when the capture sleeve is deployed and the deployable filters are deployed (Fig. 14; Par. 0110).
Regarding claim 16, Bonnette discloses the catheter assembly of claim 10. Bonnette further discloses wherein: the capture sleeve includes a sleeve profile; each of the one or more deployable filters include a filter profile; the sleeve profile corresponds with the filter profile to allow the capture sleeve to receive a portion of one or more of the filters (Fig. 14; Par. 0110).
Regarding claim 17, Bonnette discloses the catheter assembly of claim 16. Bonnette further discloses wherein the sleeve profile corresponds with the filter profile to allow the capture sleeve to receive the entirety of the one or more deployable filters (Fig. 14).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nageswaran et al. (US 2020/0390457) as applied to claim 1 above, and further in view of Hogendijk (US 2002/0022859).
Regarding claim 4, Nageswaran discloses the catheter assembly of claim 1. Nageswaran discloses (Fig. 11) further comprising a capture sleeve catheter (210) movably coupled along the guidewire [i.e. slidable] (Par. 0617), the capture sleeve catheter includes: a positioning tube (210) extending from a tube proximal portion to a tube distal portion [i.e. extending between the proximal end and distal end of the tube], and the guidewire is slidably received within the positioning tube [i.e. element 140 which is attached to guidewire 120, can be retracted into the capture sleeve catheter] (Par. 0614). However, Nageswaran fails to further disclose a capture sleeve coupled with the tube distal portion; and wherein the capture sleeve includes a tapered proximal section and a cylindrical barrel extending distally from the tapered proximal section, and in a deployed capture sleeve configuration the cylindrical barrel is configured to conform to a vessel profile between the tapered proximal section and a capture sleeve distal tip.
In the analogous art of vascular catheters, Hogendijk teaches (Figs. 2A-C) a capture sleeve (42 & 44) coupled with a tube distal portion (46); and wherein the capture sleeve includes a tapered proximal section (44) and a cylindrical barrel (42) extending distally from the tapered proximal section, and in a deployed capture sleeve configuration the cylindrical barrel is configured to conform to a vessel profile between the tapered proximal section and a capture sleeve distal tip [i.e. distal end of section 42] (Par. 0036-0038).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nageswaran to have a capture sleeve coupled with the tube distal portion; and wherein the capture sleeve includes a tapered proximal section and a cylindrical barrel extending distally from the tapered proximal section, and in a deployed capture sleeve configuration the cylindrical barrel is configured to conform to a vessel profile between the tapered proximal section and a capture sleeve distal tip. Doing so would effectively anchor the device (Par. 0037) and form a seal with the vessel wall (Par. 0020), as taught by Hogendijk.
Claims 6-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nageswaran et al. (US 2020/0390457) as applied to claim 1 above, and further in view of BAGAOISAN et al. (WO 01/45592).
Regarding claim 6, Nageswaran discloses the catheter assembly of claim 1. Nageswaran fails to further disclose wherein at least one of the first or second deployable filters include at least first, second and third imaging markers, wherein: the first imaging marker is coupled at a first location along the component strands; the second imaging marker is coupled at a second location along the component strands; and the third imaging marker is coupled at a third location along the component strands, and at least two of the first, second or third imaging markers is unobscured in any orientation of the respective deployable filter in a deployed configuration.
In the same field of endeavor, which is vascular filters, BAGAOISAN teaches (Fig. 11) wherein a filter includes at least first, second and third imaging markers (118f, 118h, 118i), wherein: the first imaging marker is coupled at a first location along component strands (108); the second imaging marker is coupled at a second location along the component strands; and the third imaging marker is coupled at a third location along the component strands, and at least two of the first, second or third imaging markers [i.e. 118h & 118f] is unobscured in any orientation of the respective deployable filter in a deployed configuration (Fig. 11; Pg. 9, lines 28-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nageswaran to have wherein at least one of the first or second deployable filters include at least first, second and third imaging markers, wherein: the first imaging marker is coupled at a first location along the component strands; the second imaging marker is coupled at a second location along the component strands; and the third imaging marker is coupled at a third location along the component strands, and at least two of the first, second or third imaging markers is unobscured in any orientation of the respective deployable filter in a deployed configuration. Doing so would provide a compact arrangement which nevertheless permits the practitioner to monitor the extent to which the expandable member is expanded (Pg. 12, lines 32-33), as taught by BAGAOISAN.
Regarding claim 7, Nageswaran, as modified by BAGAOISAN, discloses wherein: the second imaging marker and the third imaging marker are observable from a first orientation; and the guidewire obscures the first imaging marker and the first imaging marker is unobservable in the first orientation [i.e. the filter device is rotated about the longitudinal axis of the device such that marker 118i is obscured by element 628 while markers 118h and 118f are still visible, see BAGAOISAN figure 11].
Regarding claim 8, Nageswaran, as modified by BAGAOISAN, discloses wherein: the first imaging marker and the third imaging marker are observable from a second orientation; the guidewire obscures the second imaging marker and the second imaging marker is unobservable from the second orientation [i.e. the filter device is rotated about the longitudinal axis of the device such that marker 118h is obscured by element 628 while markers 118i and 118f are still visible, see BAGAOISAN figure 11].
Regarding claim 9, Nageswaran, as modified by BAGAOISAN, discloses wherein at least one of the first, second, and third imaging markers are obscured in any orientation of the respective deployable filter in a compressed configuration [i.e. the orientations are defined by the filter device being rotated about the longitudinal axis of the device such that a single marker is obscured by element 628 while the other markers are remain visible, see BAGAOISAN figure 11].
Claims 11-12 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over di Palma et al. (US 2012/0059356) in view of Ramizipoor et al. (US 2008/0269798).
Regarding claim 11, Di Palma discloses the catheter assembly of claim 10. Di Palma further discloses wherein the capture sleeve includes braided filaments [i.e. wire mesh] (Par. 0049-0050 & 0057).
In the alternative and from the analogous art of retrieval devices, Ramzipoor teaches wherein a capture sleeve [i.e. expandable tip portion] includes braided filaments [i.e. nitinol mesh or braid or other suitable material] (Par. 0022).
Therefore, because the wire mesh and the nitinol braid were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the wire mesh of Di Palma for the nitinol braid of Ramzipoor. Substitution of one known element for another element providing the same function to yield predictable results would have been obvious to one of ordinary skill in the art at the time of the invention [MPEP 2144.06].
Regarding claim 12, Di Palma, as modified in the alternative by Ramzipoor, discloses the catheter assembly of claim 11. Di Palma further disclose wherein the braided filaments are coupled at the tapered proximal portion with one or more of a chemical bond or a mechanical bond (Par. 0050 & 0057).
Claims 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonnette et al. (US 2010/0268264) as applied to claim 1 above, and further in view of Martin (US 2014/0005712).
Regarding claim 13, Bonnette discloses the catheter assembly of claim 10. However, Bonnette fails to further disclose wherein the capture sleeve includes first and second stacked layers of braided filaments.
In the same field of endeavor, which is retrieval devices, Martin teaches (Figs. 22B) wherein a capture sleeve (350) includes first and second stacked layers of braided filaments (Par. 0218).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Bonnette to have wherein the capture sleeve includes first and second stacked layers of braided filaments. Doing so would alter flow characteristics and provide reinforcement to the funnel [i.e. capture sleeve] (Par. 0218), as taught by Martin.
Claims 20-22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nageswaran et al. (US 2020/0390457) in view of Palestrant (US 4,832,055).
Regarding claim 20, an invention relating to intravascular filtering devices, Nageswaran discloses (Figs. 11 & 17) a catheter assembly (11) comprising: a guidewire (120; Par. 0588) extending from a guidewire proximal portion (101a) to a guidewire distal portion (101b) [Note, the portions are defined by the system’s proximal and distal portions (Par. 0617)]; one or more deployable filters (140 & 141) coupled with the guidewire (Par. 0637), each of the one or more deployable filters includes: a proximal filter end, and a distal filter end [see annotated figure below], wherein at least one of the proximal or distal filter ends is movably coupled along the guidewire (Par. 0637); and component strands [i.e. plurality of filaments or struts] extending between the proximal and distal filter ends (Par. 0190, 0599, 0637); a filter delivery catheter (210, 220, 200, 16) configured for movable coupling along the guidewire (Par. 0690), the filter delivery catheter includes: a filter delivery operator including a hub (16) having an interior socket [i.e. proximal access] (Par. 0617); a filter delivery tube (210) extending from the filter delivery operator to a filter delivery tube distal portion (see annotated figure below). However, Nageswaran fails to disclose wherein the interior socket includes: a proximal section having a first dimension; and a distal section having a second dimension smaller than the first dimension; an installation brace configured for reception with the interior socket, the installation brace includes a brace wall surrounding a filter cavity, wherein the installation brace is configured to: retain the one or more deployable filters in a compressed configuration; align the one or more deployable filters with the distal section; and deliver the one or more deployable filters in the compressed configuration to the distal section of the filter delivery operator.

    PNG
    media_image5.png
    489
    617
    media_image5.png
    Greyscale

In the same field of endeavor, which is vascular filters, Palestrant discloses (Figs. 19) wherein a hub (300) having an interior socket includes: a proximal section having a first dimension; and a distal section having a second dimension smaller than the first dimension (see annotated figure below); an installation brace (302) configured for reception with the interior socket, the installation brace includes a brace wall (304) surrounding a filter cavity [i.e. the internal diameter], wherein the installation brace is configured to: retain the one or more deployable filters in a compressed configuration; align the one or more deployable filters with the distal section; and deliver the one or more deployable filters in the compressed configuration to the distal section of the filter delivery operator (Col. 8, lines 41-60 & Col. 12, lines 6-37).

    PNG
    media_image6.png
    199
    544
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nageswaran to have wherein the interior socket includes: a proximal section having a first dimension; and a distal section having a second dimension smaller than the first dimension; an installation brace configured for reception with the interior socket, the installation brace includes a brace wall surrounding a filter cavity, wherein the installation brace is configured to: retain the one or more deployable filters in a compressed configuration; align the one or more deployable filters with the distal section; and deliver the one or more deployable filters in the compressed configuration to the distal section of the filter delivery operator. Doing so would facilitate loading of the filter device into the delivery catheter (Col. 8, lines 41-47 & Col. 12, lines 6-10), as taught by Palestrant.
Regarding claim 21, Nageswaran, as modified by Palestrant, discloses wherein the installation brace facilitates installation of the guidewire and the deployable filters into the filter delivery tube of the filter delivery catheter [Note, the filters and guidewire of Nageswaran are coupled such that if the filters are installed in the filter delivery tube by the installation brace of Palestrant, then the guidewire will be installed via installation brace as well].
Regarding claim 22, Nageswaran, as modified by Palestrant, discloses wherein the installation brace is separable from the interior socket when the guidewire and the deployable filters are installed in the filter delivery tube of the filter delivery catheter [i.e. the installation brace can be unscrewed from the interior socket] (Col. 12, lines 16-18).
Regarding claim 25, Nageswaran, as modified by Palestrant, discloses the catheter assembly of claim 20. Nageswaran further discloses wherein the first and second deployable filters (140 & 141) include respective first and second filter strand profiles including the respective component strands [i.e. low-profile state and expanded state] (Par. 0190 & 0624), and the first filter strand profile is misaligned relative to the second filter strand profile [Note, that the first and second deployable filters are substantially identical (Par. 0190), and the filters are configured to rotate relative to the guidewire (Par. 0637), hence the component strands can be misaligned when one filter is rotated relative to the other filter].
Claim 23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nageswaran et al. (US 2020/0390457), in view of Palestrant (US 4,832,055), as applied to claim 20 above, and further in view of Hogendijk (US 2002/0022859).
Regarding claim 23, Nageswaran, as modified by Palestrant, discloses the catheter assembly of claim 20. Nageswaran discloses (Fig. 11) further comprising a capture sleeve catheter (210) movably coupled along the guidewire [i.e. slidable] (Par. 0617), the capture sleeve catheter includes: a positioning tube (210) extending from a tube proximal portion to a tube distal portion [i.e. extending between the proximal end and distal end of the tube], and the guidewire is slidably received within the positioning tube [i.e. element 140 which is attached to guidewire 120, can be retracted into the capture sleeve catheter] (Par. 0614). However, Nageswaran fails to further disclose a capture sleeve coupled with the tube distal portion; and wherein the capture sleeve includes a tapered proximal section and a cylindrical barrel extending distally from the tapered proximal section, and in a deployed capture sleeve configuration the cylindrical barrel is configured to conform to a vessel profile between the tapered proximal section and a capture sleeve distal tip.
In the analogous art of vascular catheters, Hogendijk teaches (Figs. 2A-C) a capture sleeve (42 & 44) coupled with a tube distal portion (46); and wherein the capture sleeve includes a tapered proximal section (44) and a cylindrical barrel (42) extending distally from the tapered proximal section, and in a deployed capture sleeve configuration the cylindrical barrel is configured to conform to a vessel profile between the tapered proximal section and a capture sleeve distal tip [i.e. distal end of section 42] (Par. 0036-0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nageswaran, in view of Palestrant, to have a capture sleeve coupled with the tube distal portion; and wherein the capture sleeve includes a tapered proximal section and a cylindrical barrel extending distally from the tapered proximal section, and in a deployed capture sleeve configuration the cylindrical barrel is configured to conform to a vessel profile between the tapered proximal section and a capture sleeve distal tip. Doing so would effectively anchor the device (Par. 0037) and form a seal with the vessel wall (Par. 0020), as taught by Hogendijk.
Claims 20 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonnette et al. (US 2010/0268264) in view of Palestrant (US 4,832,055).
Regarding claim 20, an invention relating to intravascular filtering devices, Bonnette discloses (Figs. 10-17) a catheter assembly (10a) comprising: a guidewire (22) extending from a guidewire proximal portion to a guidewire distal portion (see annotated figure below); one or more deployable filters (24a & 26) coupled with the guidewire (Par. 0106), each of the one or more deployable filters includes: a proximal filter end (42), and a distal filter end (44), wherein at least one of the proximal or distal filter ends is movably coupled along the guidewire (Par. 0106); and component strands (48) extending between the proximal and distal filter ends (Par. 0090); a filter delivery catheter (12, 14, 16) configured for movable coupling along the guidewire (Par. 0107), the filter delivery catheter includes: a filter delivery operator including a hub (18/24; Figs. 1 & 10) having an interior socket [i.e. lumen guidewire extends through] (Par. 0086); a filter delivery tube (12) extending from the filter delivery operator to a filter delivery tube distal portion (see annotated figure below). However, Nageswaran fails to disclose wherein the interior socket includes: a proximal section having a first dimension; and a distal section having a second dimension smaller than the first dimension; an installation brace configured for reception with the interior socket, the installation brace includes a brace wall surrounding a filter cavity, wherein the installation brace is configured to: retain the one or more deployable filters in a compressed configuration; align the one or more deployable filters with the distal section; and deliver the one or more deployable filters in the compressed configuration to the distal section of the filter delivery operator.

    PNG
    media_image3.png
    428
    621
    media_image3.png
    Greyscale

In the same field of endeavor, which is vascular filters, Palestrant discloses (Figs. 19) wherein a hub (300) having an interior socket includes: a proximal section having a first dimension; and a distal section having a second dimension smaller than the first dimension (see annotated figure below); an installation brace (302) configured for reception with the interior socket, the installation brace includes a brace wall (304) surrounding a filter cavity [i.e. the internal diameter], wherein the installation brace is configured to: retain the one or more deployable filters in a compressed configuration; align the one or more deployable filters with the distal section; and deliver the one or more deployable filters in the compressed configuration to the distal section of the filter delivery operator (Col. 8, lines 41-60 & Col. 12, lines 6-37).

    PNG
    media_image6.png
    199
    544
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Bonnette to have wherein the interior socket includes: a proximal section having a first dimension; and a distal section having a second dimension smaller than the first dimension; an installation brace configured for reception with the interior socket, the installation brace includes a brace wall surrounding a filter cavity, wherein the installation brace is configured to: retain the one or more deployable filters in a compressed configuration; align the one or more deployable filters with the distal section; and deliver the one or more deployable filters in the compressed configuration to the distal section of the filter delivery operator. Doing so would facilitate loading of the filter device into the delivery catheter (Col. 8, lines 41-47 & Col. 12, lines 6-10), as taught by Palestrant.
Regarding claim 24, Bonnette, as modified by Palestrant, discloses the catheter assembly of claim 20. Bonnette further discloses wherein the capture sleeve is sized and shaped to receive a portion of the one or more deployable filters when the capture sleeve is deployed and the deployable filters are deployed (Fig. 14; Par. 0110).
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no art of record alone or in combination that teaches wherein the first stacked layer extends from the tapered proximal section to an elbow proximate the capture sleeve distal tip, and the second stacked layer extends from the elbow to the tapered proximal section. Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing structure could not be found.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771